UNITED STATES DISTRICT COURT
                                                                                         \,
SOUTHERN DISTRICT OF NEW YORK



                                 Plaintiff,

                     -against-                                   19-CV-3347 (GBD)

DEPARTMENT OF CORRECTIONS;                                     ORDER OF SERVICE
CORRECTIONAL OFFICER ALEXANDER;
DEPUTY RIVERA; CAPTAIN MATHIS,

                                 Defendants.

GEORGE B. DANIELS, United States District Judge:

       Plaintiff, currently detained in the Manhattan Detention Complex, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants are violating his constitutional rights.

By order dated July 17, 2019, the Court granted Plaintiff's request to proceed without

prepayment of fees, that is, in forma pauper is (IFP). 1

                                      STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe prose pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the "strongest [claims] that they suggest,"




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(l).
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     Department of Corrections

       Plaintiff's claims against the Department of Corrections must be dismissed because an

agency of the City of New York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396

("[ A ]ll actions and proceedings for the recovery of penalties for the violation of any law shall be

brought in the name of the city of New York and not in that of any agency, except where

otherwise provided by law."); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007);

see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) ("[A] plaintiff is

generally prohibited from suing a municipal agency.").

       In light of Plaintiff's pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York

and directs the Clerk of Court to amend the caption of this action to replace the Department of

Corrections with the City of New York. See Fed. R. Civ. P. 21. This amendment is without

prejudice to any defenses the City of New York may wish to assert.

B.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff asserts that on March 25, 2019, Correctional Officer Ramirez denied him the

right to contact 311 to report alleged constitutional violations. The Clerk of Court is therefore

directed, under Rule 21 of the Federal Rules of Civil Procedure, to amend the caption of this

action to add Correctional Officer Ramirez as a Defendant. This amendment is without prejudice

to any defenses that Correctional Officer Ramirez may wish to assert.




                                                  2
C.      Waiver of Service

        The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants the City of New York, Correctional Officer Alexander, Deputy Rivera, Captain

Mathis, and Correctional Officer Ramirez waive service of summons.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff's claims against the Department of Corrections. See 28

U.S.C. § 1915(e)(2)(B)(iii). The Clerk of Court is directed to add the City of New York as a

Defendant under Fed. R. Civ. P. 21.

       The Clerk of Court is directed to add Correctional Officer Ramirez as a Defendant under

Fed. R. Civ. P. 21.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants the City of New York, Correctional Officer Alexander, Deputy Rivera, Captain

Mathis, and Correctional Officer Ramirez waive service of summons.

       The Clerk of Court is directed to docket this as a "written opinion" within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                 3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:             JUL 2 4 2019
          New York, New York




                                                 4
